Title: To James Madison from Lewis Deblois, 12 January 1804 (Abstract)
From: Deblois, Lewis
To: Madison, James


12 January 1804, Alexandria. “Thursday evening.… Last evening there was a box & Letter left at my house directed to Mrs. Madison, the packets being stopped by the Ice, I have determined to, send the box & Letter by the early Stage tomorrow to George Town, to care of Mr. Darling, who has the charge of the post office there, I trouble you about it least they should not get to hand so soon as this Letter & that you may know where to send for them.” Adds in a postscript: “If the Box Should not be at the Post Office in George Town your Servant had best inquire at Mr. Sewalls ferry.”
 

   
   RC (ViU). 1 p.


